As Filed With the Securities and Exchange Commission on March 27, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DARA BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 04-3216862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer IdentificationNo.) 8601 Six Forks Road, Suite 160 Raleigh, North Carolina (Address of principal executive offices) (Zip Code) DARA BIOSCIENCES, INC. 2008 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN (Full title of plans) Christopher G. Clement Chief Executive Officer DARA BioSciences, Inc. 8601 Six Forks Road, Suite 160 Raleigh, NC 27615 (Name and address of agent for service) (919) 872-5578 (Telephone number, including area code, of agent for service) With a copy to: Mark R. Busch, Esq. K&L Gates LLP 214 North Tryon Street, 47th Floor Charlotte, N.C.28202 (704) 331-7440 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-acceleratedfiler☐ Smaller reporting companyR (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered (1)(2) Proposed Maximum Offering Price per Share (3) Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee Common Stock, par value $0.01 per share 4,154,748 shares Pursuant to General Instruction E to Form S-8, this registration statement registers an additional 4,154,748 shares of the registrant’s common stock, par value $0.01 per share (“Common Stock”), issuable under the DARA BioSciences, Inc. 2008 Employee, Director and Consultant Stock Plan, as amended (the “2008 Plan”).The registrant has previously registered on Forms S-8 (File Nos. 333-150129, 333-187602 and 333-193733) an aggregate of 1,630,148 shares of Common Stock issuable pursuant to the 2008 Plan.Following the filing of this Registration Statement, there will be an aggregate of 5,784,896 shares of Common Stock registered and authorized for issuance pursuant to the 2008 Plan. In addition, pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers such indeterminate number of additional shares of Common Stock as may be issuable pursuant to the 2008 Plan, to eliminate any dilutive effect of any future stock split, stock dividend or similar transaction. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and 457(h) of the Securities Act, and based on the average of the high and low prices for a share of the Common Stock on March 24, 2015 as reported on the Nasdaq Capital Market. EXPLANATORY NOTE This Registration Statement is being filed by DARA BioSciences, Inc. (the “Company” or the “registrant”) pursuant to General Instruction E to Form S-8 (Registration of Additional Securities), to register an additional 4,154,748 shares of the Company's common stock, par value $0.01 per share (“Common Stock”), issuable pursuant to the registrant’s 2008 Employee, Director and Consultant Stock Plan, as amended (the “2008 Plan”). The Company has previously registered on Forms S-8 (File Nos. 333-150129, 333-187602 and 333-193733) an aggregate of 1,630,148 shares of Common Stock issuable pursuant to the 2008 Plan (after giving effect to the 1-for-16 reverse stock split effected by the Company on May 12, 2010 with respect to the shares registered pursuant to File No. 333-150129 and after giving effect to the 1-for-5 reverse stock split effected by the Company on February 10, 2014 with respect to the shares registered pursuant to File Nos. 333-150129, 333-187602 and 333-193733). The contents of the prior registration statements (File Nos. 333-150129, 333-187602 and 333-193733) are hereby incorporated by reference and made a part hereof. Following the filing of this Registration Statement, there will be an aggregate of 5,784,896 shares of Common Stock registered and authorized for issuance pursuant to the 2008 Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents have been filed by the Company with the Securities and Exchange Commission (the “SEC”) and are incorporated herein by reference: · Annual Report on Form 10-K for the fiscal year ended December 31, 2014 filed on March 3, 2015; · Current Reports on Form 8-K filed on January 6, 2015 and March 10, 2015 (excluding any information deemed furnished pursuant to Item 2.02 or Item 7.01 of such Current Report on Form 8-K, including related exhibits, which information is not incorporated by reference herein); and · The description of the Company’s Common Stock contained in the Company’s Registration Statement on Form 8-A, filed with the SEC on April 4, 1994 (including any further amendments or reports filed with the SEC for the purpose of updating such description). All reports and other documents filed by the Company pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, after the date hereof, and prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be part hereof from the date of filing of such reports and documents.The Company is not incorporating by reference any documents or portions thereof that are not considered to be “filed” with the SEC. 1 Any statement contained herein or in a document incorporated or deemed to be incorporated herein by reference shall be deemed to be modified or superseded for purposes of this registration statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated herein by reference modifies or supersedes such earlier statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Item 8. Exhibits. Reference is made to the attached Exhibit Index, which is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Raleigh, State of North Carolina, on March 27, 2015. DARA BIOSCIENCES, INC. By /s/ Christopher G. Clement Name:Christopher G. Clement Title:President and Chief Executive Officer POWER OF ATTORNEY AND SIGNATURES Each person whose signature appears below constitutes and appoints Christopher G. Clement and David Tousley his or her true and lawful attorneys-in-fact and agents, each acting alone, with full powers of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all parties, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, each acting alone, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, each acting alone, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the date indicated. Name Title Date /s/ Christopher G. Clement Director, President and Chief March 27, 2015 Christopher G. Clement Executive Officer (Principal Executive Officer) /s/ David Tousley Chief Financial Officer March 27, 2015 David Tousley (Principal Financial Officer and Principal Accounting Officer) /s/ David Drutz Director, Executive Chairman and March 27, 2015 David Drutz Chief Medical Officer /s/ Haywood Cochrane Director March 27, 2015 Haywood Cochrane /s/ Timothy Heady Director March 27, 2015 Timothy Heady /s/ Gail Lieberman Director March 27, 2015 Gail Lieberman /s/ Paul J. Richardson Director March 27, 2015 Paul J. Richardson 3 EXHIBIT INDEX Exhibit Number Description Certificate of Incorporation of DARA BioSciences, Inc., as amended, restated, supplemented or otherwise modified as of June 3, 2014, as certified by the Secretary of State of Delaware (incorporated by reference to Exhibit 3.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2014) Amended and Restated By-Laws of DARA BioSciences, Inc. (incorporated by reference to Exhbit 3.2 to the Company’s Current Report on Form 8-K filed on February 12, 2008) DARA BioSciences, Inc. 2008 Employee, Director and Consultant Stock Plan (incorporated by reference to Exhibit 4.2 to the Company’s Registration Statement on Form S-8 (File No. 333-150129) filed on April 8, 2008) Amendment No. 1 to DARA BioSciences, Inc. 2008 Employee, Director and Consultant Stock Plan (incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012 filed on August 14, 2012) Form of Stock Option Award for 2008 Employee, Director and Consultant Stock Plan (Incentive Stock Options) (incorporated by reference to Exhibit 4.3 to the Company’s Registration Statement on Form S-8 (File No. 333-150129) filed on April 8, 2008) Form of Stock Option Award for 2008 Employee, Director and Consultant Stock Plan (Non-Qualified Options) (incorporated by reference to Exhibit 4.4 to the Company’s Registration Statement on Form S-8 (File No. 333-150129) filed on April 8, 2008) Form of Restricted Stock Award Agreement for 2008 Employee, Director and Consultant Stock Plan (incorporated by reference to Exhibit 4.5 to the Company’s Registration Statement on Form S-8 (File No. 333-150129) filed on April 8, 2008) Form of Restricted Stock Unit Award Agreement for 2008 Employee, Director and Consultant Stock Plan (incorporated by reference to Exhibit 4.6 to the Company’s Registration Statement on Form S-8 (File No. 333-150129) filed on April 8, 2008) Opinion of K&L Gates LLP* 4 Consent of Horne LLP* Consent of K&L Gates LLP (contained in Exhibit 5.1)* Power of Attorney (included on the signature page of this registration statement)* * Filed herewith 5
